Case 2:21-cv-06877-DMG-AGR Document 11 Filed 08/31/21 Page 1 of 2 Page ID #:43




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 21-6877-DMG (AGRx)                                    Date    August 31, 2021

  Title Kyu Hwa Back v. Logical Link Corp., et al.                                     Page    1 of 2


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                                NOT REPORTED
               Deputy Clerk                                              Court Reporter

     Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
              None Present                                               None Present

 Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
              SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
              JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS

        The Complaint filed in this action asserts a claim for injunctive relief arising out of an
 alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. sections 12010-
 12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”),
 Cal. Civ. Code sections 51-53. It appears that the Court has supplemental jurisdiction over the
 Unruh Act claim, Disabled Persons Act claim, California Health and Safety Code claim, and
 negligence claim. See 28 U.S.C. section 1367(a).

         The supplemental jurisdiction statute “reflects the understanding that, when deciding
 whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
 case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
 and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534
 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

          In 2012, California adopted a heightened pleading standard for lawsuits brought under the
 Unruh Act to combat the influx of baseless claims and vexatious litigation in the disability access
 litigation sphere. Cal. Civ. Code § 55.52(a)(1). The stricter pleading standard requires a plaintiff
 bringing construction-access claims to file a verified complaint alleging specific facts concerning
 the plaintiff’s claim, including the specific barriers encountered or how the plaintiff was deterred
 and each date on which the plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc.
 Code § 425.50(a). California also imposed a “high-frequency litigant fee” in 2015 in response to
 the “special and unique circumstances” presented by certain plaintiffs and law firms filing an
 outsized number of Unruh Act lawsuits. Cal. Gov’t Code § 70616.5.

        In recognition of California’s efforts to reduce the abuse of California’s disability access
 laws, district courts within the state have determined that the interests of fairness and comity,

  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:21-cv-06877-DMG-AGR Document 11 Filed 08/31/21 Page 2 of 2 Page ID #:44




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 21-6877-DMG (AGRx)                                     Date   August 31, 2021

  Title Kyu Hwa Back v. Logical Link Corp., et al.                                     Page    2 of 2


 counsel against exercising supplemental jurisdiction over construction-access claims brought
 under the Unruh Act. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
 2017) (“[T]he Court finds it would be improper to allow Plaintiff [a high frequency litigant] to use
 federal court as an end-around to California’s pleading requirements. Therefore, as a matter of
 comity, and in deference to California’s substantial interest in discouraging unverified disability
 discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
 claim.”).

         In light of the foregoing, the Court orders Plaintiff to show cause in writing why the Court
 should exercise supplemental jurisdiction over the Unruh Act claim, Disabled Persons Act claim,
 California Health and Safety Code claim, and negligence claim. See 28 U.S.C. § 1367(c). In
 responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory damages
 Plaintiff seeks to recover. Plaintiff and her counsel shall also support their responses to the Order
 to Show Cause with declarations, signed under penalty of perjury, providing all facts necessary for
 the Court to determine if they satisfy the definition of a “high-frequency litigant” as provided by
 California Civil Procedure Code sections 425.55(b)(1) & (2).

         Plaintiff shall file a Response to this Order to Show Cause by September 10, 2021.
 Failure to timely or adequately respond to this Order to Show Cause may, without further warning,
 result in the Court declining to exercise supplemental jurisdiction over the Unruh Act claim,
 Disabled Persons Act claim, California Health and Safety Code claim, and negligence claim, and
 the dismissal of any such claims pursuant to 28 U.S.C. section 1367(c).

 IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
